Weiss, J.,
dissents and votes to modify in the following memorandum. Weiss, J. (dissenting). I respectfully dissent. The pivotal factor in this matter is that petitioner seeks to attend meetings of the Committee on the Handicapped (COH) as an observer, not a participant. In this capacity, it is difficult to perceive how his presence would serve to unduly influence the deliberations of either the COH or the Board of Education, as the majority is prepared to assume. To the contrary, this court recently adhered to the principle that there is a presumption of honesty and integrity that inures to the benefit of the board members, as well as the COH (Matter of Gould v Board of Regents, 103 AD2d 897; see Withrow v Larkin, 421 US 35, 47). In my view, no procedural due process rights would be compromised by petitioner’s attendance at the COH meetings. While the majority does not reach this point, I further find no conflict of interest under People ex rel. Ryan v Green (58 NY 295) in the roles petitioner seeks to assume. Again, petitioner requests authority to act as an observer, not to hold a second position as a member of the COH (see Matter of Asman v Ambach, 98 AD2d 847, 848-849).
Having concluded that the determination of the Commissioner of Education was correctly annulled by Special Term, it becomes necessary to note that Special Term did err in remitting the decision for further clarification of the commissioner’s reference to “individual pending cases” since that area was beyond the particular relief requested here. Thus, the judgment of Special Term should be modified by reversing so much thereof as directed a remittal, and, as so modified, affirmed.